Citation Nr: 0738995	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for Crohn's disease.

2.	Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.M.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
December 1975 and then evidently served in the United States 
Naval Reserve from December 1979 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In August 2005, the veteran testified during a personal 
hearing at the RO and, in August 2006, she testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There appear to be several areas of development that need to 
be completed prior to Board consideration of the appellant's 
claims

First, the veteran seeks service connection for Crohn's 
disease and for major depression.  She contends that the 
earliest symtoms of her gastrointestinal (GI) disorder were 
manifested during active duty and soon after she entered 
service.  In a July 2006 signed statement, D.T.T., a service 
comrade, said he worked with the veteran from July 1971 to 
June 1972, and recalled her having bouts of vomiting and 
diarrhea with multiple trips to sick call.  She points to 
clinical treatment records dated in 1973 and, in 1974 when 
irritable bowel syndrome (IBS) was diagnosed that, she says, 
represented symtoms of Crohn's disease.  The veteran further 
maintains that her GI symtoms continued after discharge and 
during her Naval Reserve service from December 1979 to March 
1986.

Service medical records reflect that, when examined for 
separation in December 1975, a GI abnormality was not found.  
A December 1979 treatment record from the U.S. Naval Hospital 
in Beaufort, South Carolina, reflects complaints of diarrhea 
for over a year, but a diagnosis was deferred.  During a 
January 1981 periodic Reserve service examination, the 
veteran checked yes to having stomach or intestinal trouble 
and a January 1982 annual service examination report 
indicates that she had recurrent chronic upper and lower GI 
problems.  Similar complaints were noted when she was 
examined during 1984.

Private medical records indicate that, in February 1986, 
probable IBS was noted and in May 1987, a physician noted 
that the veteran had chronic diarrhea with multiple studies 
done most of her life and gave a 6 year history of bowel 
problems that was worked up at a previous naval base with no 
diagnosis.  In April 1988, Crohn's disease was noted.  In 
July 2005, a private pathology report of a colon biopsy 
reported a diagnosis "consistent with" with Crohn's disease 
but also noted there was no evidence of dysplasia or 
malignancy and no acute inflammation.  In a July 2005 letter 
to the veteran, a physician described the findings as 
"suggestive" of Crohn's disease.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. § 
3.303 (2007), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by active military service.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INADUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 
2002); 38 C.F.R. § 3.6 (2007).

Thus, with respect to the appellant's periods of Naval 
Reserve service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADUTRA or injury incurred or 
aggravated while performing INADUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 38 C.F.R. §§ 3.6, 3.303, 3.304 
(2007).  Service connection is not legally merited when the 
disability results from a disease process during INADUTRA.  
See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

In support of her claim, the veteran submitted two signed 
statements, dated in February 2003, from treating physicians.  
Dr. W.A.H., who treated the veteran since 1987, said that 
results of a colonoscopy showed her to have aphthous ulcers, 
superficial ulcerations of the terminal ileum, and other 
clinical findings suspicious of Crohn's disease and that 
subsequent test findings documented that she had Crohn's 
disease.  Upon review of the veteran's medical records back 
to 1974 in service when she had similar symtoms, the 
physician opined that it was "possible" that her symtoms in 
the 1970s, that were identical to those in the 1980s when 
Crohn's disease was diagnosed in 1987, "may have in 1974" 
been the results of Crohn's disease that was too early to 
show up on the ordered tests (upper GI series and small bowel 
follow through).  He noted that colonoscopy and biopsy data 
from that time were unavailable.  

In his February 2003 statement, Dr. D.D.P opined that the 
veteran's major depression was either triggered by the way 
she was treated in service or worsened by the treatment for 
GI symtoms that she was told were due to psychological 
causes, attributed to malingering, and later diagnosed as 
Crohn's disease in 1987.  

In a March 2003 signed statement, J.J., M.D., said that he 
treated the veteran for the past five years and recently 
reviewed her medical records back to the early 1970s in 
service when she was a dental technician who had multiple GI 
complaints and IBS was diagnosed.  She was later diagnosed 
with Crohn's disease.  Dr. J.J. opined that it was at least 
as likely as not the veteran's current diagnosis of Crohn's 
disease may be related to her previous history of asbestos 
(exposure).

According to an August 2005 VA examination report, a VA 
psychologist opined that the veteran's recurrent major 
depressive episodes were "exacerbated" by her Crohn's 
disease.

In October 2005, a VA physician who examined the veteran and 
reviewed her records opined that it "would only be 
speculation" to report that the veteran's Crohn's disease 
had its onset during her active military service.

During her August 2006 Board hearing, and her August 2005 
personal hearing at the RO, the veteran testified that she 
experienced her initial GI symtoms shortly after entering 
service and continued to experience similar symtoms that were 
ultimately diagnosed as Crohn's disease in 1987.

The Board is of the opinion that, in the interest of due 
process and fairness, the veteran should be afforded another 
VA examination to determine the etiology of any Crohn's 
disease found to be present, including whether the symtoms 
manifested during her active service represented the initial 
onset of any currently diagnosed GI disorder.

Second, although the veteran submitted copies of her records 
that reflect her Naval Reserve service, including some ADUTRA 
and INADUTRA service, it does not appear that any effort has 
been made to verify the veteran's periods of Naval Reserve 
service, including her ADUTRA and IADUTRA periods.  The Board 
believes this also should be done prior to appellate 
consideration of the veteran's claims.

Third, during her August 2006 Board hearing, the veteran 
testified that she received Social Security Administration 
(SSA) disability benefits because of disability due to 
Crohn's disease (see hearing transcript, page 18).  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro v. Gober, supra.  Accordingly, the veteran's 
SSA records should be obtained in connection with her service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the 
Commanding Officer, Naval Reserve 
Center, 1407 Wheaton Street, Savannah, 
GA 31404, the National Personnel 
Records Center, the Department of the 
Navy, and any other appropriate state 
and federal agency, and request 
verification of all periods of active 
and inactive duty for training for the 
veteran's Naval Reserve service from 
December 1979 to March 1986.  If any 
records are unavailable, a note to that 
effect should be placed in the files 
and the veteran and her representative 
so advised in writing.

2.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims files.  If any records 
are unavailable, a note to that effect 
should be placed in the files and the 
veteran and her representative so 
advised in writing.

3.	The RO/AMC should obtain any additional 
private medical records regarding her 
treatment adequately identified by the 
veteran for the period from June 2006 
to the present.  If any records are 
unavailable, a note to that effect 
should be placed in the files and the 
veteran and her representative so 
advised in writing.

4.	Then, the RO/AMC should schedule the 
veteran for a VA medical examination 
performed by an appropriate specialized 
physician (preferably a 
gastroenterologist, if available) to 
determine the etiology of any Crohn's 
disease found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran. All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.

a.	The examiner is requested to 
render an opinion as to whether 
the veteran has Crohn's disease or 
another diagnosed GI disorder.

b.	If any GI disorder, including 
Crohn's disease, is found to be 
present, the examiner should 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., at least a 50-50 
probability) that any such 
diagnosed GI disorder was caused 
by military service (to include 
the findings noted in the November 
1974 service medical records that 
diagnosed IBS), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

c.	The examiner is particularly 
requested to render an opinion as 
to whether the November 1974 
clinical treatment represented the 
initial onset of any currently 
diagnosed GI disorder.  If this 
cannot be done without resorting 
to speculation, the examiner 
should so state.

d.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the opinions expressed by 
Dr. W.A.H. in February 2003 (to 
the effect that it was "possible" 
that the veteran's symtoms in the 
1970s were the results of Crohn's 
disease); by Dr. J.J. in February 
2003 (to the effect that the 
veteran was a dental technician in 
service and it was at least as 
likely as not that her Crohn's 
disease may be related to her 
previous history of asbestos 
exposure); and by the VA examiner 
in October 2005 (to the effect 
that it would only be speculation 
to report that the veteran's 
Crohn's disease began in service).  
The claims files must be made 
available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's 
medical history.  The examination 
report is to reflect whether such 
a review of the claims files was 
made.

NOTE: The term "at least as 
likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as it 
is to find against it.

5.	Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for Crohn's disease 
and major depression.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the June 2004 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE) 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



